Citation Nr: 0624102	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
low back disorder, to include as secondary to service-
connected disabilities.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2005.  This case 
has been advanced on the docket by reason of good cause 
shown.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  There is no probative medical evidence linking the 
veteran's low back disorder to active service or to his 
service-connected knee disabilities.  

2.  The veteran's foraminal stenosis and canal stenosis of 
the lumbosacral spine (low back disorder) is developmental in 
origin and is not a disease for VA purposes.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and it is not secondary to the service connected 
bilateral knee disability.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.159, 3.310 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in October 2003 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not initially 
accomplished here, as the claim was initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed.  The Board concludes, that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

Further, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claim on appeal, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the veteran, and the Board may proceed with 
his case.  


II.  Service Connection -Low back disorder

The veteran asserts that he has a low back disability as a 
result of service, and in the alternative, as secondary to 
his service-connected bilateral knee disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran attributes this low back disorder to service, or 
in the alternative, to his service connected bilateral knee 
disabilities.  The veteran's claim must fail as to both 
contentions.  

Service medical records are devoid of findings, treatment, or 
diagnosis for a low back disorder.  On separation examination 
in February 1946, the spine and extremities were noted to be 
normal.  

After service, the veteran was seen in July 1973 at Hospital 
Center at Orange, for 11 days.  The diagnosis was acute 
lumbar myositis.  He was treated with bed rest, analgesics, 
relaxants, tranquilizers, and traction.  

In April 1999, the veteran underwent VA examination.  He gave 
a history of sustaining injury to his low back and right knee 
during an explosion in 1944 during training.  He indicated 
that he was told he had a pinched nerve in his back and was 
hospitalized and treated with traction in the 1970's.  A MRI 
of the lumbar spine showed severe degenerative changes at 
multiple levels with disc bulges, herniations, ridges, as 
well as neural foraminal, lateral recess, and central spinal 
stenosis.  The examiner related the low back disorder to the 
veteran's history of an explosion in service.  However, he 
did not attribute the low back disorder to either knee 
disability.  

In November 2002, the veteran underwent a VA examination.  
The examiner indicated, in pertinent part, that the claims 
folder did not show any evidence of back or right knee 
injury.  The examiner noted no low back injury in the 
separation examination, and that the veteran did not report 
the back injury, although he was treated for an ear injury 
that he stated occurred at the same time.  The diagnoses is 
chronic low back pain, back trauma in service, not documented 
in the claims file, and degenerative disc disease of the 
lumbar spine, with multiple level neural foraminal narrowing 
and vertebral canal stenosis, with no clinical evidence of 
radiculopathy.  The examiner opined that the veteran's back 
and right knee condition occurred at the same time with no 
documentation in the claims file and therefore, the back 
condition was not caused by the right knee condition.  

In October 2004, the VA examiner who gave an opinion as to 
the veteran's low back disorder in November 2002, provided an 
addendum to that examination report.  He related, in 
pertinent part, that it was his opinion that the veteran's 
left knee and back condition were not caused by or the result 
of the veteran's right knee condition.  There was no evidence 
of left knee pain or treatment given for the left knee or low 
back within in a reasonable period after military service.  

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned VLJ.  He testified that he sustained 
injury on the left side of his body during an explosion in 
service, but that he injured his back and his right knee when 
he fell on his right knee.  

During an October 2005 VA examination, the examiner indicated 
that he reviewed the veteran's claims file and his last 
examination performed in 2002.  He related that there were 
essentially no changes regarding his low back from his last 
examination.  As for the veteran's knees, the examiner found 
that the left knee injury was caused as a result of the 
inservice 1944 explosion and that the right knee was due to 
degenerative changes due to over use.  In March 2006, a VA 
addendum to the June 2005 was provided.  An opinion was not 
initially given in the June 2005 examination and the addendum 
was provided in March 2006.  The examiner stated that the 
veteran had foraminal stenosis and canal stenosis of the 
lumbosacral spine, multilevel, which was developmental in 
origin; degenerative arthritis or disc disease multilevel and 
lateral scoliosis of the lumbar spine secondary to trauma, 
which he had in 1979 after military service which aggravated 
his congenital disorder with radiculopathy; and separation 
examination did not show injury to the right knee or low 
back.  The examiner indicated that the veteran's low back 
disorder is not least as likely as not secondary to service 
connected joint condition.  

The veteran does not have any probative evidence that clearly 
connects his low back disorder with service or as a result of 
his service-connected bilateral knee disabilities.  None of 
the veteran's service medical records, including separation 
examination, shows that the veteran sustained a low back 
injury in service.  The first evidence of low back complaints 
occurred in 1973, when the veteran was hospitalized and 
diagnosed with acute lumbar myositis.  The examiner did not 
relate this inpatient hospitalization with an event in 
service.  The veteran has now been diagnosed with multiple 
low back disorders; however, the most recent examiner 
indicated that the low back disorder was in part congenital 
in nature.  Congenital or developmental defects, are 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  If 
the veteran's low back disorder was aggravated by a service-
connected disability, although the disability was 
developmental in nature, service connection could still be 
granted.  However, the VA examiner has stated on all 
examinations and addendums, wherein an opinion was given, 
that neither the right or left knee disabilities aggravated 
or caused the veteran's low back disorder.  Without medical 
evidence showing a link between service or his service-
connected bilateral knees and his low back, service 
connection for low back disorder is not warranted.  



ORDER

Service connection for a low back disorder, to include as 
secondary to a service-connected bilateral knee disabilities, 
is denied.  







____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


